Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Amendments filed on 03/12/21 have been entered. Claims 1-4, 6-14, and 15-22 remain pending in the application. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an external computing unit” in claims 3, 13, and 21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

CLAIM INTERPRETATION
1. The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

2. The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
3. This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: open-loop or closed-loop control unit in claims 9 and 19, “an external computing unit” in claims 3, 13, and 21. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 13, 21, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim element “an external computing unit” is limitation that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. The specification merely recites the function (determined) and does not identify any specific structure for the above specified limitations.
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 and 8-10 are further rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lelkes US Patent No. 7,145,303 B2.
Regarding claim 1, Lelkes discloses 
A method for operating an electrically commutated machine (See Fig. 1, item 1), the method comprising, in at least one method step, setting a precommutation angle (16) of the electrically commutated machine on the basis of at least one continuous current characteristics curve (20) of the electrically commutated machine. (See column 3, lines 10-39. It should be noted that Fig. 3a-3c discloses continuous current characteristics curve)

Regarding claim 8, Lelkes discloses, further comprising at least one compensation step (24) for adapting the precommutation angle (16) to an ambient parameter. (See column 3, lines 10-39. Here an ambient parameter is current)

Regarding claim 9, Lelkes discloses   


Regarding claim 10, Lelkes discloses   
A cooling device (See Fig. 1, item 1 and a fan) for circulating air (means plus) , comprising at least one conveying element (30) (The fan) (Item 12) for conveying the cooling fluid, and the electrically commutated machine (Item 1) according to Claim 9 for driving the conveying element. (See column 3, lines 19-25. The fan inherently provides circulating air)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-9, 3, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over KATO US Pub. No. 2018/0159456 A1 in a view of Nakagawa et al. US Patent No. 7,157,870 B2.


Regarding claim 1, KATO discloses     
A method for operating an electrically commutated machine (See Fig. 1, item 7), the method comprising, in at least one method step, setting a precommutation angle (16) (The advance angle) of the electrically commutated machine for efficiency of the electrically commutated machine. (See para 0036 and 0094)

Regarding claim 1, KATO is silent about the precommutation angle (16) is set on the basis of at least one continuous current characteristic curve (20) of the electrically commutated machine.”

Regarding claim 1, Nakagawa discloses the precommutation angle (16) is set on the basis of at least one continuous current characteristic curve (20) (Fig. 4 shows such a curve) of the electrically commutated machine (See Fig. 2, item 6). (See column 4, lines 38-52, column 5, lines 1-18)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use continuous current characteristic curve as disclosed by Nakagawa in KATO’s teaching to attain the high efficiency and decrease 

Regarding claim 4, KATO discloses, characterized in that at least one method step involves ascertaining the at least one current characteristic curve (20) of the electrically commutated machine for setting the precommutation angle (16) at at least one operating temperature of the electrically commutated machine. (See para 0050-0052, 0058, 0062 and 0063)


Regarding claim 6, KATO is silent about, “characterized in that in at least one method step of field weakening operation (21) of the electrically commutated machine, setting of the precommutation angle (16) is deactivated.”

Regarding claim 6, Nakagawa discloses characterized in that in at least one method step of field weakening operation (21) (Hogh-speed revolution) of the electrically commutated machine, setting of the precommutation angle (16) (Advance angle) is deactivated. (See column 5, lines 61-67. It should be noted that the advance angle does not change (deactivation) in high-speed revolution as indicated in Fig. 5)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a field weakening operation as disclosed by 

Regarding claim 7, KATO does not disclose, “characterized in that at least one method step involves determining a starting point (22) of a deviation from the current characteristic curve (20) of the electrically commutated machine for setting the precommutation angle (16) depending on at least one operating parameter of the electrically commutated machine.”

However, Nakagawa discloses characterized in that at least one method step involves determining a starting point (22) of a deviation (a point where an angle is 75.9 degree in Fig. 4) from the current characteristic curve (20) (Fig. 4 shows such a curve) of the electrically commutated machine (See Fig. 2, item 6) for setting the precommutation angle (16) depending on at least one operating parameter (speed) of the electrically commutated machine. (See column 4, lines 38-52, column 5, lines 1-18, column 6, lines 20-26)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use continuous current characteristic curve as disclosed by Nakagawa in KATO’s teaching to attain the high efficiency and decrease the consumption current in low-speed revolution region and high-load region. (See Nakagawa’s column 2, lines 15-22) 

Regarding claim 8, KATO discloses, further comprising at least one compensation step (24) for adapting the precommutation angle (16) to an ambient parameter. (See para 0095)

Regarding claim 9, KATO discloses   An electrically commutated machine comprising at least one open-loop or closed-loop control unit (26) (See Fig. 1, item 1) for carrying out the method according to Claim 1. (See para 0056-0058)

Regarding claim 3, KATO is silent about ”wherein the at least one continuous characteristics curve (20) of the electrically commutated machine is determined by an external computing unit and stored in a storage unit before use of the electrically commutated machine.

Regarding claim 3, Nakagawa discloses the precommutation angle (16) is set on the basis of at least one continuous current characteristic curve (20) (Fig. 4 shows such a curve) of the electrically commutated machine (See Fig. 2, item 6). (See column 4, lines 38-52, column 5, lines 1-60) is determined by an external computing unit and stored in a storage unit before use of the electrically commutated machine. (See column 5, lines 1-60, column 6, lines 1-19. Fig. 3 discloses obtaining advance angle magnitude from advance angle map. The advance angle map uses control parameters calculated by the motor current control means 4, which uses the deviation between the target current value and the actual current value. This implies that the current has to be inherently stored inside the controller (7) in order to compute the deviation. It should be noted that 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use continuous current characteristic curve as disclosed by Nakagawa in KATO’s teaching to attain the high efficiency and decrease the consumption current in low-speed revolution region and high-load region. (See Nakagawa’s column 2, lines 15-22) 

Regarding claim 21, Kato teaches  
A method for operating an electrically commutated machine, the method comprising, in at least one method step, setting a precommutation angle (16) of the electrically commutated machine on the basis of at least one continuous current characteristic curve (20) for efficiency of the electrically commutated machine, (See claim 1 rejection for detail)

Kato is silent about “wherein the at least one continuous current characteristic curve (20) is determined by an external computing unit and stored in a storage unit.” 

Regarding claim 21, Nakagawa discloses wherein the at least one continuous current characteristic curve (20) is determined by an external computing unit and stored in a storage unit (See column 5, lines 1-49. Fig. 3 discloses obtaining advance angle magnitude from advance angle map. The advance angle map uses control parameters calculated by the motor current control means 4, which uses the deviation between the target current value and the actual current value. This implies that the current has to be inherently stored inside the controller (7) in order to compute the deviation. It should be noted that the advance angle map is also a function of the motor current. In the step 101, control parameters are already computed using the current)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use continuous current characteristic curve as disclosed by Nakagawa in KATO’s teaching to attain the high efficiency and decrease the consumption current in low-speed revolution region and high-load region. (See Nakagawa’s column 2, lines 15-22) 

Regarding claim 22, a combination of Kato and Nakagawa discloses wherein the at least one continuous current characteristic curve (20) is stored in the storage unit before use of the electrically commutated machine. (See Nakagawa’s column 5, lines 1-60, column 6, lines 1-19. Fig. 3 discloses obtaining advance angle magnitude from advance angle map. The advance angle map uses control parameters calculated by the motor current control means 4, which uses the deviation between the target current value and the actual current value. This implies that the current has to be inherently stored inside 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over KATO US Pub. No. 2018/0159456 A1 in a view of in a view of Nakagawa et al. US Patent No. 7,157,870 B2 and further in a view of Namuduri et al. US Pub. No. 2017/0163181 A1.
Regarding claim 10, KATO and Nakagawa is silent about “A cooling device for circulating a cooling fluid, comprising at least one conveying element (30) for conveying the cooling fluid, and comprising the commutated machine according to Claim 9 for driving the conveying element.

However, Namuduri discloses 
A cooling device (See Fig. 2, items 12 and 14) for circulating a cooling fluid, comprising at least one conveying element (30) (Item 12) for conveying the cooling fluid, and the commutated machine (Item 14) according to Claim 9 for driving the conveying element. (See para 0011)




Claims 11, 2, 12-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over KATO US Pub. No. 2018/0159456 A1 in a view of Heise et al. US Pub. No. 2014/0300299 A1 and further in a view of Nakagawa et al. US Patent No. 7,157,870 B2.

Regarding claim 11, KATO discloses   A method for operating an electrically commutated machine (See Fig. 1, item 7), setting a precommutation angle (16) (The advance angle) of the electrically commutated machine for efficiency of the electrically commutated machine. (See para 0036 and 0094)

KATO does not disclose “the method comprising, in at least one method step of overmodulation operation (14) of the electrically commutated machine.

However, Heise et al. Disclose the method comprising, in at least one method step of overmodulation operation (14) of the electrically commutated machine (See Fig. 1, item 1). (See para 0021, 0056 and 0067)



Regarding claim 11, KATO and Heise is silent about setting the precommutation angle (16) on the basis of at least one continuous current characteristic curve (20) of the electrically commutated machine.”

Regarding claim 11, Nakagawa discloses setting the precommutation angle (16) is set on the basis of at least one continuous current characteristic curve (20) (Fig. 4 shows such a curve) of the electrically commutated machine (See Fig. 2, item 6). (See column 4, lines 38-52, column 5, lines 1-18)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use continuous current characteristic curve as disclosed by Nakagawa in KATO’s teaching to attain the high efficiency and decrease the consumption current in low-speed revolution region and high-load region. (See Nakagawa’s column 2, lines 15-22) 

Regarding claim 2, a combination of KATO, Heise, and Nakagawa discloses, characterized in that in at least one method step, at least one commutation signal (18) of the electrically commutated machine is overmodulated. (See claim 11 for detail)

Regarding claim 12, a combination of KATO, Heise, and Nakagawa discloses characterized in that in at least one method step of overmodulation operation (14) of the electrically commutated machine, at least one commutation signal (18) of the electrically commutated machine is overmodulated. (See Heise para 0056 and 0067)

Regarding claim 13, a combination of KATO and Heise is silent about wherein the precommutation angle (16) is set on the basis of at least one continuous current characteristic curve (20) of the electrically commutated machine is determined by an external computing unit and stored in a storage unit before use of the electrically commutaed machine.”

Regarding claim 13, Nakagawa discloses the precommutation angle (16) is set on the basis of at least one continuous current characteristic curve (20) (Fig. 4 shows such a curve) of the electrically commutated machine (See Fig. 2, item 6). (See column 4, lines 38-52, column 5, lines 1-60) is determined by an external computing unit and stored in a storage unit before use of the electrically commutated machine. (See column 5, lines 1-60, column 6, lines 1-19. Fig. 3 discloses obtaining advance angle magnitude from advance angle map. The advance angle map uses control parameters calculated by the motor current control means 4, which uses the deviation between the target current value and the actual current value. This implies that the current has to be inherently stored inside the controller (7) in order to compute the deviation. It should be noted that the advance angle map is also a function of the motor current. In the step 101, control parameters are already computed using the current. Also, at the step S105, the 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use continuous current characteristic curve as disclosed by Nakagawa in KATO’s teaching to attain the high efficiency and decrease the consumption current in low-speed revolution region and high-load region. (See Nakagawa’s column 2, lines 15-22) 

Regarding claim 14, KATO discloses characterized in that at least one method step involves ascertaining the at least one current characteristic curve (20) of the electrically commutated machine for setting the precommutation angle (16) at at least one operating temperature of the electrically commutated machine. (See para 0043, 0044, 0050-0052, 0058, 0062, and 0063. KATO and Heise discloses motor current value (Fig. 1 of KATO where the motor current value is fed to item 22) but does not explicitly say “one current characteristic curve”)

However, Nakagawa discloses one current characteristic curve for setting the precommutation angle (Advance angle) as disclosed in column 5, lines 1-18.



Regarding claim 16, a combination of KATO, Heise, and Nakagawa discloses, characterized in that in at least one method step of field weakening operation (21) of the electrically commutated machine (See KATO’s para 0042), setting of the precommutation angle (16) is deactivated. (See para 0089. Here decrease in efficiency denotes deactivation)

Regarding claim 17, a combination of KATO and Heise does not disclose, “characterized in that at least one method step involves determining a starting point (22) of a deviation from the current characteristic curve (20) of the electrically commutated machine for setting the precommutation angle (16) depending on at least one operating parameter of the electrically commutated machine.”

However, Nakagawa discloses characterized in that at least one method step involves determining a starting point (22) of a deviation (a point where an angle is 75.9 degree in Fig. 4) from the current characteristic curve (20) (Fig. 4 shows such a curve) of the electrically commutated machine (See Fig. 2, item 6) for setting the precommutation angle (16) depending on at least one operating parameter (Speed) of 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use continuous current characteristic curve as disclosed by Nakagawa in KATO’s teaching to attain the high efficiency and decrease the consumption current in low-speed revolution region and high-load region. (See Nakagawa’s column 2, lines 15-22) 

Regarding claim 18, KATO discloses, further comprising at least one compensation step (24) for adapting the precommutation angle (16) to an ambient parameter. (See para 0095)

Regarding claim 19, KATO discloses    An electrically commutated machine comprising at least one open-loop or closed-loop control unit (26) (See Fig. 1, item 1) for carrying out the method according to Claim 11. (See para 0056-0058)


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over KATO US Pub. No. 2018/0159456 A1 in a view of Heise et al. US Pub. No. 2014/0300299 A1 further in a view of Nakagawa et al. US Patent No. 7,157,870 B2 and further in a view of Namuduri et al. US Pub. No. 2017/0163181 A1.

Regarding claim 20, a combination of KATO, Heise, and Nakagawa is silent about “A cooling device for circulating air for cooling a vehicle motor, comprising at least one conveying element (30) for conveying the air, and comprising the electrically commutated machine according to Claim 19 for driving the conveying element.

However, Namuduri discloses 
A cooling device (See Fig. 2, items 12 and 14) for circulating air for cooling a vehicle motor, comprising at least one conveying element (30) (Item 12) for conveying the air, and the one electrically commutated machine (Item 14) according to Claim 19 for driving the conveying element. (See para 0011)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a cooling device as disclosed by Namuduri in KATO’s teachings to move air in order to provide cooling. (See Namuduri’s para 0004)

Claims 11 is further rejected under 35 U.S.C. 103 as being unpatentable over Lelkes US Patent No. 7,145,303 B2 in a view of Heise et al. US Pub. No. 2014/0300299 A1.
Regarding claim 11, Lelkes discloses  
A method for operating an electrically commutated machine (See Fig. 1, item 1), the method comprising, in at least one method step, setting a precommutation angle (16) of the electrically commutated machine on the basis of at least one continuous current 

Lelkes does not disclose “the method comprising, in at least one method step of overmodulation operation (14) of the electrically commutated machine.

However, Heise et al. disclose the method comprising, in at least one method step of overmodulation operation (14) of the electrically commutated machine (See Fig. 1, item 1). (See para 0021, 0056 and 0067)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use step of overmodulation as disclosed by Heise in Lelkes’s teaching to increase the outer conductor voltage. (See Heise para 0056)
Response to Arguments
Examiner withdraws objection to the claims and specifications based on applicant’s amendments. 
Applicant's arguments filed 03/12/2021 have been fully considered but they are not persuasive.

Applicant argues on page 9 that the Fig. 4 arrangement is used for determining the conduction phase angle, not setting a precommutation angle at all.

Examiner respectfully disagrees because Fig. 4 of Nakagawa shows a relationship between an advance (precommutation) angle and a current. This advance angle is also calculated beforehand (Emphasis added) as mentioned in column 6, lines 1-19 and also in the abstract section.

Applicant argues on page 10 that even if the arrangement of Nakagawa were combined with the arrangement of Kato, which Applicant disagrees with, the claimed arrangement would not result. Further, there is no motivation to combine the features of Kato and Nakagawa, except in an attempt to obtained the claimed arrangement and further argues that providing the arrangement of Nakagawa would destroy the Kato arrangement of utilizing load state and temperature to determine an advance angle.

Examiner respectfully disagrees Nakagawa uses the current value to determine the advanced angle. On the other hand, KATO also uses motor current value to calculate optimal advance angle. As mentioned in the rejection, KATO does not explicitly show one continuous current characteristic curve (20) of the electrically commutated machine. However, Nakagawa discloses continuous current characteristic curve (20) of the electrically commutated machine as shown in Fig. 4 and mentioned in para 0076. Therefore, the combination does not destroy the Kato arrangement to determine the phase angle. The motivation to use Nakagawa is to increase the efficiency as mentioned above.

Applicant further argues on page 10, the statement that benefits would be obtained by using Nakagawa in Kato's teaching to attain the high efficiency and decrease the consumption current in low-speed revolution region and high-load region 

Examiner respectfully disagrees because POSITA would appreciate that by using continuous current curve of Nakagawa in Kato’s teaching, one would easily achieve the high efficiency and decrease the consumption current in a low-speed revolution region and a high-load region as clearly mentioned in Nakagawa’a column 2, lines 15-22. Examiner believes that this reason is sufficient to motivate POSITA to use Nakagawa’s teaching. Also, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)

Applicant argues on page 11 that Kato does not disclose a purpose for the motor arrangement disclosed therein. Nakagawa is directed to a motor for an electrically operated pump for a hydraulic type10 Application No. 16/512,529Response to January 7, 2021 OAAttorney Docket No. 0222862-3182-USO1power steering system. Why features of a motor for a hydraulic pump would relate to Kato is unclear to Applicant. 

Examiner wants to clarify that only a specific feature of Nakagawa is combined with Kato. For example, as mentioned above, Kato does not explicitly show continuous 


Applicant argues on pages 11, 13, and 14 with respect to claims 3, 11, 13, and 21 that Nakagawa does not disclose the at least one continuous current characteristics curve of the electrically commutated machine is determined by an external computing unit and stored in a storage unit before the use of the electrically commutated machine.

Examiner wants to point out that Fig. 3 discloses obtaining advance angle magnitude from advance angle map. The advance angle map uses control parameters calculated by the motor current control means 4, which uses the deviation between the target current value and the actual current value. This implies that the current has to be inherently stored inside the controller (7) in order to compute the deviation. It should be noted that the advance angle map is also a function of the motor current. In the step 101, control parameters are already computed using the current. Also, at the step S105, the manipulated variable is obtained using the current value which has been created beforehand and is held stored in the memory of the controller. (See column 5, lines 1-60, column 6, lines 1-19). Therefore, arguments are not persuasive.

(See updated claim rejection for detail)

Applicant argues on page 12 with respect to claim 2 that there is no motivation to provide overmodulating of the commutation signal in Kato from the arrangement of Heise, except to attempt to obtain the claimed arrangement and further argues that there are other ways to increase the conductor voltage of Kato and overmodulating provides other effects that may be negative.

Examiner respectfully disagrees the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). Examiner wants to remind applicant that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985)



Applicant argues on page 22 that the at least one continuous current characteristic curve (20) is stored in the storage unit before use of the electrically commutated machine." This feature is not disclosed in the applied prior art.

Examiner respectfully disagrees because in Nakagawa teachings, at the step S105, the manipulated variable is obtained using the current value, which has been created beforehand and is held stored in the memory of the controller. Here examiner interprets “beforehand” as “before the use” because the manipulated value is created before and then used to determine PWM drive timing as indicated in step 107. Therefore, arguments are not persuasive.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Maslov et al. (US 2004/0145330 A1) discloses where a phase advance angle is determined using a 2-dimensional look-up table provided in an controller (44) as mentioned in para 0075. Furthermore, para 0089 and 0094 also shows the optimization process using a phase current and the phase advance angle.

Also, Hattory et al. (US 2009/0146589 A1) discloses a relation between an advance angle and a curve k1 which represents current in para 0075 and 0076.


Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.079(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577.  The examiner can normally be reached on 8:30-4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/BICKEY DHAKAL/
Primary Examiner, Art Unit 2846